Citation Nr: 1111681	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968 and also from April 1970 to December 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007 and March 2010, the Board remanded this issue for additional development.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, alone, are not shown to be of such severity as to effectively preclude all forms of substantially gainful employment.

2.  The Veteran failed to report for the most recently scheduled examination and has not indicated a willingness to appear for additional examination.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in June 2004, November 2007, and August 2009, letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

After issuance of the August 2009 letter, and opportunity for the Veteran to respond, the December 2009 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's August 1999, September 1999, April 2002, March 2004, August 2004, May 2005, and September 2009 VA examinations.  

Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  Records associated with a Social Security Administration decision have also been obtained.  The Board finds that no additional RO action is needed to further develop the record on the claim for a TDIU.

In the March 2010 remand, the Board instructed that the Veteran should be afforded another VA examination.  It was the Board's conclusion that an examination obtained pursuant to the October 2007, remand did not comply with the provisions set out in that remand.  The record reflects that, pursuant to the remand, a VA examination was scheduled in April 2010, but the Veteran refused the examination.  In a February 2011 letter, the Veteran indicated that he received the SSOC and did not have any additional evidence regarding the appeal.  He has not provided any basis for missing that examination and has not indicated a willingness to report to another examination.

In light of the Veteran's cancellation of the April 2010 examination, the Board finds that the RO/AMC substantially complied with the March 2010 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The Board further notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, in light of the Veteran's refusal of the examination, further examination is not warranted in this instance. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate these claims, and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above- stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Board notes that the Veteran reports that he is a high school graduate who completed a post-high school associates degree related to drug and alcohol abuse counseling.  Additionally, the claims file shows he has engaged in various types of work for various amounts of time throughout his lifetime.  It appears that his most recent employment has been as a bus driver, and as a part-time monitor at a homeless shelter.  The Veteran reports that he stopped working as a bus driver because of knee and back pain. 

The Veteran is service-connected for arthritis, right knee, with chondromalacia and right total knee replacement due to arthritis at a 60 percent rating; instability, right knee associated with the previously listed right knee disability at a 10 percent rating; a scar, left inguinal region, residuals, node incision at a noncompensable rating; degenerative arthritis of the left knee at a 10 percent rating and degenerative arthritis of the right hip, at a 10 percent disabling.  His current combined disability rating is 80 percent.

As the Veteran's current disability rating for arthritis, right knee, with chondromalacia and right total knee replacement due to arthritis is 60 percent and his overall combined disability rating is 80 percent, the Veteran has both an individual and combined impairment that reaches the schedular criteria.  See 38 C.F.R. § 4.16. 

While the Veteran clearly satisfies the threshold criteria for a TDIU rating under 38 C.F.R. § 4.16(a), the record simply does not establish that the Veteran's service-connected disabilities render him unemployable. 

According to an October 2004 letter from the senior residential supervisor of the homeless shelter where the Veteran worked, the Veteran had extreme physical limitation and struggled to complete minor tasks, such as filing or serving meals.

A July 1995 VA examination reported that the Veteran was presently working in group homes and attending college.  He had received an associate degree in Human Services.

A December 2000 VA physical therapy note indicated that the Veteran worked part time as a substance abuse counselor and also opened up his own photography studio.

A June 2004 VA treatment note revealed that the Veteran was working part time for senior day care.  He remained very busy with his community work, house chores, social life and family life.

A June 2004 VA treatment note indicated that the Veteran began working 20 hours a week at a local shelter.

A July 2004 private treatment noted that the Veteran worked 20 hours a week.  The physician indicated that the Veteran had a variety of issues but that he suspected that the primary problem was related to his back with episodes of spinal stenosis.  Although the Veteran had some early arthritis of his left knee and right hip, the physician did not believe that this was a major issue at this time.

The Veteran underwent a VA examination in August 2004.  It was noted that the Veteran filed a claim for a TDIU based on his arthritis.  The Veteran reported working part time for a shelter.  His job was somewhat sedentary but he stated that he had to get up and down from his desk on a regular basis for monitoring.  The examiner concluded that the Veteran was a candidate for sedentary employment only as desk duty was recommended with the knee for frequent position changes due to the stiffness in his joints.

The Veteran underwent a VA examination in September 2009.  The examiner, who was not a physician, noted that the Veteran last worked in 2003.  On examination, the Veteran noted that his low back pain bothered him the most.  He ambulated with a cane for his right knee pain.  He rated his hip pain as a 7 out of 10 on a pain scale.  The Veteran had cervical spine and lumbar disc disease with radiculopathy, degenerative joint disease of the knee status post total right knee replacement, degenerative joint disease of the right hip which all caused moderate to severe functional impairment.  The examiner opined that the Veteran was unemployed and on Social Security disability and was unemployable with these conditions.

As noted, it was deemed by the Board that this examination did not fully comply with the requests of the earlier Board remand that requested it.  As otherwise noted herein, appellant failed to report for a subsequently scheduled examination and has indicated no willingness to report.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

Here, the Board does not doubt that the Veteran's service- connected disabilities, which combine to an 80 percent rating, cause the Veteran some occupational impairment; however, there is a lack of evidence showing that there are circumstances that place him in a different category to warrant entitlement to a TDIU.  The medical evidence fails to show that the Veteran's service-connected disabilities solely cause his inability to work. 

The Board reiterates that, as noted above, the Veteran failed to appear for a VA examination scheduled for the purpose of obtaining a medical opinions to directly address the matters on which this claim turns-whether the Veteran's service-connected disabilities are sufficiently severe, by themselves, to render him unable to maintain any form of substantially gainful employment consistent with his education and industrial background.  As such, the Board has no alternative but to evaluate the claim on the basis of the medical evidence of record to determine whether a TDIU is warranted.  See 38 C.F.R. § 3.655(a).  Unfortunately, as indicated above, this  evidence simply is not supportive of the claim.

The Board is cognizant of the various musculoskeletal disabilities of the lower extremities, for which service connection has been established, and has carefully considered the assertions advanced by and on the Veteran's behalf as to his "physical limitations".  However, the Veteran is being compensated for his service-connected disabilities.  Pertinent to the matter of a TDIU, however, there simply is no competent medical or other objective evidence to even suggest that the Veteran's service-connected disabilities, either individually or in concert-and without regard to other disabilitiy/ies or the veteran's advancing age-render(s) him unable to obtain or retain substantially gainful employment.  In short, there is no objective evidence to support the Veteran's assertions that he is unemployable solely due to service-connected disabilities lower extremity disabilities, and neither the Veteran nor his representative has presented or identified any such competent, probative evidence. 

Moreover, the August 2004 VA examiner concluded that the Veteran's service-connected disabilities did not preclude the Veteran from performing sedentary employment.

The Board notes the September 2009 VA examiner's opinion that the Veteran was unemployable as a result of his back, neck, knee and hip disabilities.  However, the examiner specifically took into account the Veteran's non-service- connected conditions when making his determination.  He is not service connected for back or neck pathology.  The Board also notes that the record demonstrates that the Veteran's non-service connected low back disability appears to be his most significant disability.  The Veteran himself reported that he stopped working as a bus driver because of knee and back pain while noting at the September 2009 VA examination that his low back pain bothered him the most.  Additionally, the July 2004 private physician opined that he suspected that the Veteran's primary problem was related to his back with episodes of spinal stenosis.  

As a final point, the Board again notes that the Veteran has been found totally disabled, for Social Security Administration (SSA) purposes, as a result of his disabilities.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the other evidence that does not establish entitlement to a TDIU for VA purposes.

Thus, based on the evidence of record, the Board finds that the Veteran's inability to secure and follow a substantially gainful occupation, if such inability exists, is not due solely to his service-connected disabilities.  Therefore, the Board finds that the preponderance of the evidence is against the claim for a TDIU, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


